- SC Financial Printing Exhibit 99.1 CERTIFICATION The undersigned, being an officer of U.S. Bank Trust National Association, as trustee (the Trustee) of the Select Notes Trust LT 2003-1 (the Trust) hereby makes the following certifications for inclusion as an exhibit to the Trusts annual report on Form 10-K for the fiscal year ended December 31, 2010 (the Annual Report): 1. The Trustee is the trustee under the Trusts trust agreement. 2. Based on my knowledge, for the period covered by the Annual Report, the Trustee has fulfilled its obligations under the Trusts trust agreement. /s/ Jon C. Warn Name: Jon C. Warn Title: Vice President Date: March 9, 2011
